DETAILED ACTION
This is responsive to the RCE filed 25 January 2021.
Claims 1-20 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.
Applicant argues:
In the previous reply, applicant based patentability of independent claims 1 and 12 on the following features: 
(A) receiving, using a first reproduction device including a first signal processor and being configured to reproduce audio data, audio data from a content server configured to provide the audio data, in response to a request for reproduction of the audio data by a second reproduction device configured to reproduce the audio data; 
(B) executing a predetermined signal processing, using the first reproduction device, on the received audio data; and 
(C) transferring, using the first reproduction device, the processed audio data subjected to the predetermined signal processing to the second reproduction device. 

…
Applicant disagrees with the examiner's assessment of what the combination urged by the examiner would have taught. First, Lee's source device 400 merely corresponds to the content server. Note that independent claims 1 and 12 call for the first reproduction device to cause the processed audio data to be transferred to the second reproduction device. If the source device 400 indeed were deemed to correspond to the first reproduction device 400 as urged by the examiner, since the source device 400 does not transmit the processed audio data to the second device 404, Lee would not have taught the claimed features (B)-(C) above. Moreover, Lee further would not have taught the claimed feature (A) since the source device 400 does not reproduce audio data. 
Note that Lee calls for the branch device 402, second device 404, or first device 406 to convert the content, and not the source device 400. Accordingly, Lee's source device 400 Application No. 16/117,231Attorney Docket No. YAMA-0671would not have taught transmitting the processed audio device (as the source device 400 only transmits the raw content to the branch device, first or second device 202, 406, 404). See (440) & (442) in Fig. 4. Note that conversion of the content at (444) by the branch device 402 is transmitted to the second device 404 at (446). Indeed, Figs. 4-7 all illustrate the source device 400 merely requesting the conversion to either the branch device 402 (Figs. 4 & 7) or the second device 404 (Figs. 5-6). In this respect, applicant submits that Lee would not have taught the claimed features (A)-(C). 
The Examiner respectfully disagrees. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, it was actually Millington which was used to teach all the claimed features of (B)-(C) and the features of (A) but for the fact that the first reproduction device receives the audio data based on a request, by the second reproduction device, for reproduction of audio data. 
Lee, in a similar system comprising a first reproduction device (second device) and a second reproduction device (branch device), discloses the first reproduction device receiving audio data based on a request for reproduction of audio data is by the second reproduction device to which processed audio data is transferred (“a second device 404 requests the source device 400 to additionally stream the content thereto”, [0088], see also “the source device 400 transmits content to the branch device 402”, [0073] and “the branch device 402 converts the content received in operation 440 according to the performance capabilities of the second device 404”, [0075], “the branch device 402 transmits the converted content to the second device 404”, [0076], see also [0059]). The combination of Millington and Lee (see below) teaches all the features of (A)-(C).
Therefore, Applicant’s arguments have been fully addressed and they are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 6, 12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Millington (US PGPub 2014/0181270) in view of Lee et al. (2011/0264752).
Claim 1:
Millington discloses a system, comprising: 
a first reproduction device including a first signal processor and being configured to reproduce audio data; and a second reproduction device configured to reproduce the audio data (“a plurality of zone players 11(1) through 11(N)”, [0016]); 
wherein the first reproduction device is configured to: 
receive the audio data from a content server providing the audio data in response to a request for reproduction of the audio data (“A zone player that receives audio information from an audio information source 14(n)(s) that is connected thereto can provide playback and/or forward the audio information, along with playback timing information, over the local network 12 to other zone players for playback”, [0019], see also “Audio information obtained over the wide area network may comprise, for one or more of the audio information sources 14(n)(s) and 16(m) may comprise interfaces to radio services delivered over, for example, satellite. Audio information obtained over the wide area network may comprise, for example, streaming digital audio information such as Internet radio, digital audio files stored on servers”, [0018], and [0027]); 
cause the first signal processor to execute a predetermined signal processing on the received audio data (“if the audio information is not in digital form, the audio information channel device 23 will convert it to digital form and provide the digitized audio information, along with the playback timing information, to the master device 21 and slave devices 22(g)”, [0034], see also “if one zone player 11(n) is operating as both the master device 21 and the audio information channel device 23”, [0030], therefore one zone player 11(n) may perform the digital conversion); and 
transfer the processed audio data subjected to the predetermined signal processing to the second reproduction device to permit the audio data to be reproduced (“A zone player that receives audio information from an audio information source 14(n)(s) that is connected thereto can provide playback and/or forward the audio information, along with playback timing information, over the local network 12 to other zone players for playback”, [0019], see also [0030]), without transferring the audio data to the second reproduction device (“A zone player that receives audio information from an audio information source 14(n)(s) that is connected thereto can provide playback and/or forward the audio information, along with playback timing information, over the local network 12 to other zone players for playback”, [0019], note that the audio information is forwarded via LAN whereas servers communicate via WAN, see “Audio information obtained over the wide area network may comprise, for example, streaming digital audio information such as Internet radio, digital audio files stored on servers”, [0018]). 

In a similar system comprising a first reproduction device (second device) and a second reproduction device (branch device), Lee discloses the first reproduction device receiving audio data based on a request for reproduction of audio data is by the second reproduction device to which processed audio data is transferred (“a second device 404 requests the source device 400 to additionally stream the content thereto”, [0088], see also “the source device 400 transmits content to the branch device 402”, [0073] and “the branch device 402 converts the content received in operation 440 according to the performance capabilities of the second device 404”, [0075], “the branch device 402 transmits the converted content to the second device 404”, [0076], see also [0059]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of requesting the reproduction data using Millington’s second reproduction device in order to give the ability of receiving data at the second reproduction device based on a request made locally at the second reproduction device thereby providing local control of received data (see Lee, [0088]).
Claim 4:
Millington in view of Lee discloses the system according to claim 1, wherein the predetermined signal processing includes an audio signal processing for improving a sound quality of the audio data (“the audio processing section 26 acquires an audio signal by subjecting the input music data to such processes as … amplification”, [0041]). 
Claim 6:
Millington in view of Lee discloses the system according to claim 1, further comprising a control terminal configured to control the first reproduction device and the second reproduction device based on information on the first reproduction device and the second reproduction device (“the network audio system 10 includes a plurality of zone players 11(1) through 11(N) (generally identified by reference numeral 11(n)) interconnected by a local network 12, all of which operate under control of one or more user interface”, [0016]). 
Claims 12, 15 and 17:
Millington in view of Lee discloses a control method, comprising the steps performed by the system of claims 1, 4 and 6 as shown above.
Claims 18-19:
Millington in view of Lee discloses a method of controlling a control terminal, the method comprising the steps performed by the system of claims 1 and 6 as shown above.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Millington (US PGPub 2014/0181270) in view of Lee et al. (2011/0264752) and Matsutani (US PGPub 2007/0143346).
Claim 2:

In a similar system, Matsutani discloses converting audio data in a first data format to audio data in a second data format different from the first data format (“Before transferring music data, the music reproduction terminal 13 of the second embodiment detects the format in which music files Mf can be reproduced by the portable music reproduction apparatus 14. The music reproduction terminal 13 then converts the music data to be transferred into the reproducible format for the portable music reproduction apparatus 14 and transfers the converted music data to the apparatus 14”, [0078]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of converting Millington’s audio data from a first data format to a second data format different from the first data format in order to transfer the audio data to the second reproduction device in a format compatible with the second reproduction device (see Matsutani, [0037] and [0078]).
Claim 3:
Millington in view of Lee and Matsutani discloses the system according to claim 2, wherein:
the second reproduction device includes a second signal processor (Matsutani, [0044]), the first signal processor is configured to reproduce the audio data in the first 
Claims 13-14:
Millington in view of Lee and Matsutani discloses a control method, comprising the steps performed by the system of claims 2-3 as shown above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Millington (US PGPub 2014/0181270) in view of Lee et al. (2011/0264752) and Huang (US PGPub 2009/0125939).
Claim 5:
Millington in view of Lee discloses the system according to claim 4, but does not explicitly disclose wherein the audio signal processing includes any one of a band expansion processing of expanding a frequency band, a noise removal processing of removing noise, or an equalizing processing of adjusting a level for each frequency band. 
 In a similar audio signal processing system, Huang discloses wherein the audio signal processing includes any one of a band expansion processing of expanding a frequency band, a noise removal processing of removing noise, or an equalizing processing of adjusting a level for each frequency band (“signal 36 is preferably transmitted in a form of a digital signal so that while external noise is removed therefrom, improved … sound quality can be achieved”, [0034]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield 
Claim 16:
Millington in view of Lee and Huang discloses a control method, comprising the steps performed by the system of claim 5 as shown above.

Claims 7-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Millington (US PGPub 2014/0181270) in view of Lee et al. (2011/0264752), Matsutani (US PGPub 2007/0143346) and Brothers (US PGPub 2007/0297454).
Claim 7:
Millington in view of Lee discloses the system according to claim 6, wherein the control terminal is configured to: determine whether a plurality of reproduction devices have been selected by a user (Millington, [0019]).
Millington in view of Lee does not explicitly disclose determining, when the plurality of reproduction devices have been selected, whether any reproduction device, among the selected plurality of reproduction devices, is configured to reproduce the audio data in a data format selected by the user; and determining, when a single reproduction device, among the selected plurality of reproduction devices, has been selected, whether the selected single reproduction device is configured to reproduce the audio data in the data format selected by the user. 
the music reproduction terminal 13 of the second embodiment detects the format in which music files Mf can be reproduced by the portable music reproduction apparatus 14”, [0078], see also “checks to determine whether the format of the music data coincides with the transfer format set”, [0083]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining whether one or more of Matsutani’s selected reproduction devices are configured to reproduce audio data in a particular audio format in order to check if format conversion is required before transferring the audio data to the one or more reproduction devices (see Matsutani, [0037] and [0078]).
Millington in view of Lee and Matsutani does not explicitly disclose that the particular format is a format selected by the user.
In a system with a user interface similar to Millington’s, Brothers discloses the user interface prompting a user to select an audio format (“a user interface of a multimedia device prompts the user for selection of an audio format”, [0045]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of the particular data format being a user selected format in order to output the audio data in a format preferred by the user (see Brothers, [0045]).
Claim 8:

the first reproduction device to receive the audio data in a first data format from the content server and reproduce the audio data, convert the received audio data in the first data format to audio data in a second data format, and transmit the audio data in the second data format to the second reproduction device (Matsutani, [0078], see also Millington, [0019]), and 
the second reproduction device to reproduce the audio data in the second data format transmitted from the first reproduction device (Matsutani, [0038], see also Millington, [0019]). 
Claim 9:
Millington in view of Lee, Matsutani and Brothers discloses the system according to claim 7, wherein, in a case where the data format selected by the user is a first data format and the single reproduction device selected by the user is not configured to reproduce audio data in the first data format but is configured to reproduce audio data in a second data format different from the first data format:
the control terminal further determines whether another reproduction device is configured to reproduce the audio data in the first data format (Matsutani, [0078], note that when multiple devices are selected as shown above with respect to Millington [0019], the capability of each reproduction device would checked before transferring audio data to the reproduction device). 

Millington in view of Lee, Matsutani and Brothers discloses the system according to claim 9, wherein:
when the first reproduction device is configured to reproduce audio data in the first data format, the control terminal causes the first reproduction device to receive the audio data in the first data format from the content server, convert the received audio data in the first data format to audio data in the second data format, and transmit the audio data in the second data format to the second reproduction device (Matsutani, [0078]), and 
the control terminal further causes the second reproduction device to reproduce the audio data in the second data format transmitted from the first reproduction device (Matsutani, [0038]). 
Claim 11:
Millington in view of Lee, Matsutani and Brothers discloses the system according to claim 10, wherein the control terminal is further configured to control the first reproduction device so that the first reproduction device is prevented from outputting the received audio data in the first data format to a speaker (Matsutani, “Before transferring music data, the music reproduction terminal 13 of the second embodiment detects the format in which music files Mf can be reproduced by the portable music reproduction apparatus 14. The music reproduction terminal 13 then converts the music data to be transferred into the reproducible format for the portable music reproduction apparatus 14 and transfers the converted music data to the apparatus 14”, [0078], note that the 
Claim 20:
Millington in view of Lee, Matsutani and Brothers discloses a method of controlling a control terminal, the method comprising the steps performed by the system of claim 7 as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657